ORDER

PER CURIAM.
George Wells (“Defendant”) appeals from a judgment after a jury found him guilty of one count of second-degree murder in violation of Section 565.02,1 two counts of armed criminal action (“ACA”) in violation of Section 571.015 and one count of attempted armed robbery in violation of Section 564.011. Defendant raises one point on appeal. He argues that the trial court erred and abused its discretion and prejudiced Defendant by allowing witness testimony that contained inadmissible hearsay.
*506No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2004, unless otherwise indicated.